DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 4-5 and 8-13 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 4, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display input device comprising: … the control portion judges whether calibration of the touch panel is necessary based on the contact position, the contact size, and the contact pressure, the control portion performs the calibration when it is judged that the calibration is necessary; the control portion judges that the calibration is necessary when one or a plurality of conditions are met, the conditions including: a first condition where variation in the detected contact position is within a prescribed first variation range throughout a predetermined time period, 2a second condition where variation in the detected contact size is within a prescribed second variation range throughout the predetermined time period, and a third condition where variation in the detected contact pressure is within a prescribed third variation range throughout the predetermined time period, when, with no presence of a human .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONY O DAVIS/Primary Examiner, Art Unit 2693